 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   ROCKY COTTRELL

 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                    ) Case No. 1:17-CR-00021-DAD-BAM
                                                   )
12                       Plaintiff,                ) STIPULATION TO MODIFY CONDITIONS
                                                   ) OF PRETRIAL RELEASE; ORDER THEREON
13    vs.                                          )
                                                   )
14    ROCKY COTTRELL,                              )
                                                   )
15                       Defendant.                )
                                                   )
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective

18   counsel that the conditions of pretrial release previously set for Rocky Cottrell may be modified
19   as follows:

20          1.     Pretrial Services is authorized to permit Mr. Cottrell to attend his appointment at

21                 Department of Motor Vehicles, 655 W. Olive Avenue, Fresno, CA 93728 on May 2,

22                 2019 at 2:00 p.m. Pretrial Services Officer, Darryl Walker shall supervise and direct

23                 Mr. Cottrell’s absence from his residence on that date as necessary to attend his

24                 appointment.

25   ///

26   ///

27   ///

28   ///
 1            The parties have conferred with Mr. Cottrell’s Pretrial Services Officer, Darryl Walker.
 2   Mr. Walker is in agreement with this modification and the parties so stipulate.
 3
     Dated: April 15, 2019                            MCGREGOR W. SCOTT
 4                                                    United States Attorney
 5                                                    /s/ Michael G. Tierney
                                                      MICHAEL G. TIERNEY
 6                                                    Assistant United States Attorney
                                                      Attorney for Plaintiff
 7
 8   Dated: April 15, 2019                            HEATHER E. WILLIAMS
                                                      Federal Defender
 9
10                                                    /s/ Victor M. Chavez
                                                      VICTOR M. CHAVEZ
11                                                    Assistant Federal Defender
                                                      Attorneys for Defendant
12                                                    ROCKY COTTRELL
13
14
15                                                    ORDER
16
17   IT IS SO ORDERED.
18
        Dated:      April 15, 2019                               /s/
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

      COTTRELL: Stipulation to Modify Conditions of     -2-
      Pretrial Release
